J-M04001-19

                                  2019 Pa. Super. 295


    IN THE INTEREST OF D.W., A MINOR :         IN THE SUPERIOR COURT OF
                                     :              PENNSYLVANIA
                                     :
    APPEAL OF: D.W.                  :
                                     :
                                     :
                                     :
                                     :
                                     :         No. 104 WDM 2019

            Appeal from the Dispositional Order Entered July 29, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-JV-0001074-2019


BEFORE: BOWES, J., DUBOW, J., and MUSMANNO, J.

OPINION BY BOWES, J.:                                 FILED OCTOBER 1, 2019

       Pursuant to Pa.R.A.P. 1770, D.W. seeks expedited review of out-of-

home placement in a juvenile delinquency matter.1         We grant expedited

review and affirm.2

       On June 12, 2019, Pittsburgh Police Officer Lucas Burdette and two

members of his tactical team were performing a proactive patrol in the

Homewood section of Pittsburgh when they encountered then seventeen-

year-old D.W. and four of his cohorts sitting in a parked automobile smoking

____________________________________________


1 Our review is limited to the propriety of out-of-home placement. We do not
confront the merits of the adjudication of delinquency. D.W. challenges that
decision in a separate appeal docketed at 1291 WDA 2019. See Pa.R.A.P.
1770(c)(2) (“A petition for review under subdivision (a) shall not challenge
the underlying adjudication of delinquency.”).

2 D.W.’s Application for Relief Pursuant to Pa.R.A.P. 123 is denied as moot.
The Application for Post-Submission Communication Pursuant to Pa.R.A.P.
2501(a) is granted insofar as we considered the submission in disposing of
the juvenile’s Rule 1770 petition for expedited review.
J-M04001-19



marijuana.     D.W. sat in the driver’s seat, and all five passengers were in

conversation with a sixth person who was standing outside of the vehicle. The

police officers wore plain clothes and operated an unmarked police vehicle.

As the officers approached the group, the individual standing outside the car,

leaned into the passenger-side window and alerted its occupants.          Officer

Burdette observed the five occupants respond to the alert by moving anxiously

inside the vehicle.     Based on his training and experience, Officer Burdette

believed that the people in the car were attempting to conceal a weapon or

contraband. He initiated an investigatory stop, detected “an overwhelming

smell of marijuana emanating from the vehicle,” and observed in plain view a

backseat passenger holding a marijuana cigar. N.T., 7/9/19, at 12.

        When Officer Burdette asked D.W. to step out of the car, the officer

noticed a large unnatural bulge on the right side of D.W.’s waist. Concerned

for his safety, Officer Burdette performed a Terry3 pat-down frisk for

weapons, which immediately revealed a handgun that was subsequently

identified as an operable 9mm Norinco pistol. As a minor, D.W. was ineligible

to carry a concealed firearm.

        The police charged D.W. with firearms not to be carried without a license

and possession of firearms by a minor. Pending the resolution of the juvenile

adjudication proceedings, D.W. was detained in the Shuman Juvenile


____________________________________________


3   Terry v. Ohio, 392 U.S. 1 (1968).



                                           -2-
J-M04001-19



Detention Center in Pittsburgh. Following hearings 4 on July 2 and 9, 2019,

the juvenile court adjudicated D.W. delinquent for committing acts that would

constitute the two violations of the Uniform Firearms Act if committed by an

adult, and determined that he was “in need of further court supervision and/or

treatment.” N.T., 7/9/19, at 63, 81.

       The juvenile court immediately proceeded to the dispositional phase.

Anthony Gray, the juvenile probation officer, recommended enrolling D.W. in

the Community Intensive Supervision Program (“CISP”), an in-home program

administered by the Allegheny County Court. Id. at 64. Probation Officer

Gray reasoned that CISP was appropriate because this incident was D.W.’s

first contact with the delinquency proceedings, and he viewed the program as

the least restrictive treatment at that stage. Id. at 65. The probation officer

also noted that the juvenile was an expectant father, who will have obligations

to his child.    Id. at 68-69.      While Probation Officer Gray was not certain

whether D.W. received mental health treatment, Mary Zorn, who supervised

the   family’s    involvement      with    Children   Youth   and   Family   (“CYF”),

subsequently clarified that the minor did, in fact, receive treatment, but did

not complete it. Id. at 76.

____________________________________________


4 In addition to the delinquency petition that is the genesis of this appeal, the
adjudication hearing addressed a second delinquency petition involving a
misdemeanor disorderly conduct charge filed at 879 of 2019. That charge
stemmed from an altercation D.W. engaged in at his high school. While that
incident resulted in a ten-day suspension from school, the Commonwealth
ultimately withdrew the delinquency petition because the victim failed to
appear. See N.T., 7/9/19, at 62.

                                           -3-
J-M04001-19



      Ms. Zorn also testified that the family received CYF services for

approximately one and one-half years, including assistance with obtaining

stable housing and transportation to school. Id. at 75, 77-78. The agency

closed the case nearly one month before the juvenile delinquency hearing

occurred, which was near the date that police arrested D.W. for the present

gun charges. Ms. Zorn further explained that D.W. received mental health

treatment until his June 12, 2019 arrest and commitment in the Shuman

Center. Id. at 76.

      D.W. endorsed juvenile probation’s recommendation of in-home

placement with CISP. Id. at 79-80. However, highlighting D.W.’s ability to

receive needed educational and medical services in out-of-home placement

and noting the contributions of K.J. (“Mother”) to her son’s pervasive truancy

and her tolerance of the juvenile’s decision to carry a handgun, the

Commonwealth opposed returning the child to the family home. Id. at 70-

71, 80. In general, the Commonwealth asserted, “It seems[D.W.] is a danger

to himself as well as to others.” Id. at 81.

      The juvenile court deferred its final disposition as to placement.

Instead, the court ordered D.W. to undergo mental health and substance

abuse evaluations, comply with treatment recommendations, and submit to

random drug screens. Id. Significantly, the court opined,

            Theres a number of things that are going on here in regard
      to [D.W.]. One, obviously he needs some [drug and alcohol]
      treatment in regard to marijuana. Obviously he needs a mental
      health treatment.    He was in mental health.      He was not
      discharged from mental health treatment. That alone, coupled

                                     -4-
J-M04001-19


      with a gun charge here today that he's been adjudicated in is a
      clear state[ment of the] risk in regard to anyone's community.

            It is my understanding he has been shot, carrying a firearm.
      We're just lucky someone else hadn't been shot at this case as
      well.

            I do not believe that he can receive what he needs at this
      particular time as well as keeping the community safe with him
      being in the community. Therefore, he is to be detained.

Id. at 81-82. The court recommitted D.W. to the Shuman Center pending its

final disposition.

      The juvenile court reconvened the disposition hearing on July 22, 2019.

Probation Officer Gray testified that D.W was accepted by two residential

placement facilities: Abraxas and the Summit Academy. N.T., 7/22/19, at 3.

He added that, if out-of-home placement is required, D.W. preferred to be

placed at Abraxas. Id. The probation officer also presented the results of the

respective mental health and drug and alcohol evaluations that were

performed while D.W. was detained at the Shuman Center. Id. at 4. As it

relates to D.W.’s argument herein, the psychiatric evaluation noted that the

proposed referral to CISP was “seem[ingly] a good option for this child. He

can remain home as he remains on probation.”             Psychiatric Evaluation,

7/12/19, at 5. In addition, the drug and alcohol evaluation performed by Taji

Walsh of the juvenile probation department revealed “a high probability of . . .

substance use disorder,” which involves “a progression in use, . . . loss of

control,   denial,   preoccupation   with   use,   and   delusional   thinking.”

Drug/Alcohol Assessment Results, 7/15/19, at 3. Ms. Walsh recommended



                                     -5-
J-M04001-19



“[t]hat [D.W.] participate in an intensive outpatient program with regular drug

screens. If placement is being sought, a program with a strong drug and

alcohol component is recommended with aftercare treatment.” Id. at 4.

       While Probation Officer Gray did not expressly renew his initial

recommendation for CISP during the July 22, 2019 hearing, D.W. reiterated

his preference for in-home placement through that program. Id. at 7. At the

close of the hearing, the juvenile court held the matter in order to review the

newly-admitted reports. On July 29, 2019, the juvenile court entered the final

dispositional order directing that “[D.W.] remain detained with permission to

place in an appropriate placement.” Juvenile Court Order, 7/29/19.

       Thereafter, D.W. filed the instant petition for expedited review of out-

of-home placement in a juvenile delinquency matter pursuant to Pa.R.A.P.

1770.5 He asserts that the juvenile court abused its discretion by ordering

out-of-home placement without complying with the technical requirements of

the applicable rules of appellate and juvenile court procedure.       Primarily,

however, he complains that the juvenile court failed to fashion an

individualized disposition or explain why it believed that out-of-home

placement was the least restrictive alternative.      He further assailed the

placement as inconsistent with the considerations of public protection and his
____________________________________________


5 While the juvenile court order is dated July 22, 2019, the court did not enter
the order on the juvenile court docket until one week later, July 29, 2019.
Pursuant to Pa.R.A.P. 1770(a), D.W. had ten days, or until August 8, 2019, to
file a petition for expedited review of out-of-home placement. As D.W. filed
the instant petition on August 5, 2019, he complied with the ten-day
requirement.

                                           -6-
J-M04001-19



treatment, supervision, rehabilitation, and welfare under the particular

circumstances of his case. He requests that we vacate the dispositional order

and direct the juvenile court to commit D.W. to CISP. To our disappointment,

the Commonwealth failed to respond to the petition for expedited review, or

to any of the juvenile’s subsequent filings in this court.

      This Court reviews a juvenile court’s dispositional order directing out-

of-home placement for an abuse of discretion. Commonwealth v. K.M.-F,

117 A.3d 346, 350 (Pa.Super. 2015) (quoting (In the Interest of A.D., 771
A.2d 45, 53 (Pa.Super. 2001) (en banc)). It is well settled that, “[u]nder

Pennsylvania law, an abuse of discretion occurs when the court has overridden

or misapplied the law, when its judgment is manifestly unreasonable, or when

there is insufficient evidence of record to support the court’s findings.” J.M.R.

v. J.M., 1 A.3d 902, 908 (Pa.Super. 2010) (citation omitted). The K.M.-F,

court reiterated, “In a juvenile proceeding, the hearing judge sits as the finder

of fact. The weight to be assigned the testimony of the witnesses is within the

exclusive province of the fact finder.” Id. at 351 (quoting In the Interest of

A.D., supra at 53).

      The following precepts inform our review of D.W.’s petition for expedited

review. Pa.R.A.P. 1770 establishes the mechanism for this Court to perform

expedited review of a juvenile court’s imposition of out-of-home placement.

Rule 1770 provides as follows:

      (a) General rule. If a court under the Juvenile Act, 42 Pa.C.S.
      § 6301 et seq., enters an order after an adjudication of
      delinquency of a juvenile pursuant to Rules of Juvenile Court

                                      -7-
J-M04001-19


    Procedure 409(A)(2) and 515, which places the juvenile in an out
    of home overnight placement in any agency or institution that
    shall provide care, treatment, supervision or rehabilitation of the
    juvenile (“Out of Home Placement”), the juvenile may seek review
    of that order pursuant to a petition for review under Chapter 15
    (judicial review of governmental determinations). The petition
    shall be filed within ten days of the said order.

    (b) Content. A petition for review under subdivision (a) shall
    contain: (i) a specific description of any determinations made by
    the juvenile court; (ii) the matters complained of; (iii) a concise
    statement of the reasons why the juvenile court abused its
    discretion in ordering the Out of Home Placement; (iv) the
    proposed terms and conditions of an alternative disposition for the
    juvenile; and (v) a request that the official court reporter for the
    juvenile court transcribe the notes of testimony as required by
    subdivision (g) of this Rule. Any order(s) and opinion(s) relating
    to the Out of Home Placement and the transcript of the juvenile
    court's findings shall be attached as appendices. The petition shall
    be supported by a certificate of counsel to the effect that it is
    presented in good faith and not for delay.

    (c) Objection to specific agency or institution, or
    underlying adjudication of delinquency, is not permitted.

      (1) A petition for review under subdivision (a) shall not
      challenge the specific agency or specific institution that is the
      site of the Out of Home Placement and instead shall be limited
      to the Out of Home Placement itself.

      (2) A petition for review under subdivision (a) shall not
      challenge the underlying adjudication of delinquency.

    (d) Answer. Any answer shall be filed within ten days of service
    of the petition, and no other pleading is authorized. Rule 1517
    (applicable rules of pleading) and Rule 1531 (intervention)
    through 1551 (scope of review) shall not be applicable to a petition
    for review filed under subdivision (a).

    (e) Service. A copy of the petition for review and any answer
    thereto shall be served on the judge of the juvenile court and the
    official court reporter for the juvenile court. All parties in the
    juvenile court shall be served in accordance with Rule 121(b)
    (service of all papers required). The Attorney General of

                                   -8-
J-M04001-19


      Pennsylvania need not be served in accordance with Rule 1514(c)
      (service), unless the Attorney General is a party in the juvenile
      court.

      (f) Opinion of juvenile court. Upon receipt of a copy of a
      petition for review under subdivision (a), if the judge who made
      the disposition of the Out of Home Placement did not state the
      reasons for such placement on the record at the time of disposition
      pursuant to Rule of Juvenile Court Procedure 512(D), the judge
      shall file of record a brief statement of the reasons for the
      determination or where in the record such reasons may be found,
      within five days of service of the petition for review.

      (g) Transcription of Notes of Testimony. Upon receipt of a
      copy of a petition for review under subdivision (a), the court
      reporter shall transcribe the notes of testimony and deliver the
      transcript to the juvenile court within five business days. If the
      transcript is not prepared and delivered in a timely fashion, the
      juvenile court shall order the court reporter to transcribe the notes
      and deliver the notes to the juvenile court, and may impose
      sanctions for violation of such an order. If the juvenile is
      proceeding in forma pauperis, the juvenile shall not be charged
      for the cost of the transcript. Chapter 19 of the Rules of Appellate
      Procedure shall not otherwise apply to petitions for review filed
      under this Rule.

      (h) Non-waiver of objection to placement. A failure to seek
      review under this rule of the Out of Home Placement shall not
      constitute a waiver of the juvenile's right to seek review of the
      placement in a notice of appeal filed by the juvenile from a
      disposition after an adjudication of delinquency.

Pa.R.A.P. 1770.

      When a court commits a juvenile to out-of-home placement, the court

is required to state on the record in open court,

      the name of the specific facility or type of facility to which the child
      will be committed and its findings and conclusions of law that form
      the basis of its decision consistent with subsection (a) and section
      6301, including the reasons why commitment to that type or type
      of facility was determined to be the least restrictive placement



                                       -9-
J-M04001-19


     that is consistent with the protection of the public and best suited
     to the child's treatment, supervision, rehabilitation and welfare.

42 Pa.C.S. § 6352(c).

     Similarly, Pennsylvania Rule of Juvenile Court Procedure 512(D)(4)

enumerates the considerations that a juvenile court must address in its

dispositional findings of fact and conclusions of law when the juvenile is

removed from the home. In pertinent part, Rule 512 provides:

     The court shall enter its findings and conclusions of law into the
     record and enter an order pursuant to Rule 515. On the record in
     open court, the court shall state:

        ....

        (4) if the juvenile is removed from the home:

          (a) the name or type of any agency or institution that shall
          provide care, treatment, supervision, or rehabilitation of the
          juvenile;

          (b) its findings and conclusions of law that formed the basis
          of its decision consistent with 42 Pa.C.S. §§ 6301 and 6352,
          including why the court found that the out-of–home
          placement ordered is the least restrictive type of placement
          that is consistent with the protection of the public and best
          suited to the juvenile's treatment, supervision, rehabilitation,
          and welfare; and

          (c) the provision of educational services for the juvenile
          pursuant to Rule 148[.]

Pa.R.J.C.P. 512(D).

     Finally, where, as here, a juvenile files a petition with this Court for

expedited review of out-of-home placement, and the juvenile court did not

state the reasons for placement on the record at the time of disposition



                                    - 10 -
J-M04001-19


pursuant to Rule 512(D), Pa.R.A.P. 1770 mandates that the court “file of

record a brief statement of the reasons for the determination or where in the

record such reasons may be found, within five days of service of the petition

for review.” Pa.R.A.P. 1770(f).

       Herein, the juvenile court belatedly entered its findings of facts and

conclusions of law on September 9, 2019.6 The court noted its consideration

of the circumstances surrounding the firearm offenses, D.W.’s education and

mental health history, his substance abuse problem, his family’s involvement

with CYF, the danger to the public, and most importantly, his treatment,

supervision, rehabilitation and welfare. See Findings of Fact and Legal

Conclusions, 9/9/19, unnumbered at 8-9.

       The juvenile court, in its role as the ultimate arbiter of fact, highlighted

the history of D.W.’s persistent truancy during the 2018-2019 academic year

when he missed approximately one-half of the 186 school days.                N.T.,

7/22/19, at 13. It also considered the fact that D.W.’s educational needs were

not being satisfied at home and that the juvenile lacked accountability or adult

supervision. These concerns are exemplified by Mother’s validation of D.W.’s

failure to return to school during Spring 2019, including missing his final

exams, following a ten-day suspension from school for the disorderly conduct


____________________________________________


6 Having failed to file its statement of the reasons for its determination within
the required period, on August 20, 2019, this Court entered a per curiam order
directing the court to comply with Rule 1770(f) within seven days. The
juvenile court entered its rationale twenty days later.

                                          - 11 -
J-M04001-19


that was the genesis of the additional charges leveled at juvenile action

number 879. The juvenile court noted Mother’s concession during the juvenile

proceeding that “A lot of him missing school was all my doing. Like I said, I

didn’t enroll him in school right away. I had a problem with sending him to

that school.” N.T., 7/22/19, at 14. In this vein, we also observe that, while

Mother testified that D.W. had made the honor roll, his drug and alcohol

evaluation revealed that, “Based on his report card, [his] performance in

school is relatively low. . . . He has C's and D's in English, Geometry, Algebra,

Physics, Chemistry.” Drug/Alcohol Assessment Results, 7/15/19, at 3.

      Likewise, the record contradicts Mother’s sentiments that D.W.’s

biological father was among the individuals who would be available to

occasionally supervise the juvenile at home. Mother testified, “I have a 24-

year-old daughter that’s there, and [D.W.’s] father is also there sometimes.”

N.T., 7/2/19, at 8. However, the psychiatric report reveals that D.W. “does

not have any contact with his biological father.”       Psychiatric Evaluation,

7/12/19, at 3.

      In addition to the foregoing problems with Mother’s credibility, the

juvenile court was also concerned that Mother did not intercede in her son’s

decision to carry a firearm. In sum, the court determined that, after weighing

the testimony presented by Mother, Probation Officer Gray, and the CYF case

worker, and considering the psychiatric and substance abuse evaluations, in-

home placement would not achieve the treatment and rehabilitative concerns


                                     - 12 -
J-M04001-19


outlined in the Juvenile Act.   See Findings of Fact and Legal Conclusions,

9/9/19, unnumbered at 9. For the following reasons, we agree.

      None of the foregoing considerations that the juvenile court identified in

support of out-of-home placement equates to an abuse of discretion, even

when viewed in the light cast by the probation department’s recommendation

of in-home placement, and the psychiatrist’s apparent endorsement of that

position. Phrased differently, the record supports the court’s determination

that in-home placement is inappropriate under the particular circumstances of

this case.

      While Mother claimed to have familial support, and CYS confirmed that

it offered the family in-home services for approximately eighteen months, to

date, those resources proved ineffectual in meeting D.W.’s needs. D.W. was

chronically truant from school and he regularly carried a firearm while under

Mother’s supervision. Mother’s decisions to engineer her son’s truancy and

accept, if not tacitly endorse, his illegal possession of a handgun, erode the

underpinnings of the probation officer’s recommendation for in-home

placement.

      Similarly, the juvenile court consistently cited the fact that D.W.

presented a danger to himself and a risk to the community. The juvenile’s

history with gun violence is ensconced in the record.        He witnessed the

shooting death of a close acquaintance, his stepfather died as a result of gun

violence, and he was shot in the leg approximately seven months prior to the


                                    - 13 -
J-M04001-19


instant arrest. D.W. suffers from post-traumatic stress disorder as a result of

being shot.

      D.W.’s several protestations do not provide a basis for relief. First, we

reject his bare assertion that the juvenile court applied a blanket imposition

of commitment simply because the juvenile was found in possession of the

gun. Essentially, D.W. assails the juvenile court for what it views as the court’s

decision to commit him to out-of-home placement based solely on the court’s

“deterrent-based policy to order such commitment of any juvenile whose case

involves a firearms possession charge.”       Post-Submission Communication

Pursuant to Pa.R.A.P. 2501(a) at 10 (treble emphasis in original) (footnote

omitted). In actuality, the juvenile court’s principal concerns throughout these

proceedings focused on D.W.’s individualized needs and the consequences of

the juvenile’s unsettling behavior on the community.        The juvenile court’s

consideration of D.W.’s possession of a concealed weapon exceeded the

simple fact that a minor possessed a gun.         In reality, the juvenile court

considered how gun violence affected D.W. in particular and determined that

those specific considerations militated in favor of out-of-home placement.

      Next, although the juvenile court neglected to explicitly delineate the

reasons for finding that out-of-home commitment was the least restrictive

placement alternative, the reasons are clear from the record. Stated plainly,

the rehabilitative needs and program services are outlined in the psychiatric

and substance abuse evaluations, and the juvenile court did not accept D.W.’s


                                     - 14 -
J-M04001-19


position that he could satisfy those needs at home. Similarly, while we do not

condone the fact that the juvenile court neglected to specifically state whether

either Abraxas or the Summit Academy had a drug and alcohol treatment

program that satisfied the requirements that Ms. Welsh outlined in her report,

in the context of the juvenile court’s palpable unease with D.W.’s all-

consuming substance abuse, we interpret the court’s directive of placement

with “appropriate treatment” as satisfying the descriptions outlined in §

6352(c) and Pa.R.J.C.P. 512(D)(4)(a). See Juvenile Court Order, 7/29/19.

      Furthermore, we are not persuaded by the juvenile’s assertion that

placement is unnecessary because D.W. can access services outside of a

residential facility. As we outlined supra, the juvenile court emphasized D.W.’s

need to complete mental health treatment and to initiate drug and alcohol

treatment.   N.T., 7/9/19, at 81-82.     Although D.W. argues that he can

participate in both of those programs through CISP without the necessity of

residential placement, the fact that out-patient treatment is also available to

him does not render the juvenile court’s decision to commit the minor to a

residential facility manifestly unreasonable, without support in the record, or

a misapplication of the law. Thus, no relief is due.

      Finally, to the extent that Probation Officer Gray sought leniency

because it was D.W.’s first experience with the juvenile justice system, this

rationale overlooks the fact that D.W. was arrested for disorderly conduct

approximately one-month before he elected to smoke marijuana in a parked


                                     - 15 -
J-M04001-19


car while carrying a concealed firearm. While the juvenile’s prior conduct did

not result in an adjudication of delinquency due to the victim’s failure to attend

the hearing, it undermines the probation officer’s perspective that D.W. was

new to delinquency proceedings and, more importantly, it further illustrates

D.W.’s need for a level of supervision and rehabilitation that he cannot receive

at home. Similarly, by engaging in this behavior one month before the instant

arrest, D.W.’s actions refute his argument that the juvenile court abused its

discretion in declining to adopt the probation officer’s recommendation in favor

of leniency. Although in-home placement is undoubtedly the least restrictive

disposition, it is not an effective alternative.   The record simply does not

sustain D.W.’s contention that returning home will satisfy his need for

treatment, supervision, and rehabilitation, or protect the public welfare. In

this vein, we clarify that the psychiatrist did not explicitly endorse CISP over

out-of-home placement. Instead, he merely noted that CISP, which had been

identified as the recommended placement alternative, “seem[ed] to be a good

option.” Psychiatric Evaluation, 7/12/19, at 5.

      Mindful of the juvenile court’s role as fact finder and our deference for

the court’s conclusions that the record supports, we do not disturb the court’s

determination that D.W.’s rehabilitative and treatment needs would not be

satisfied at home and that out-of-home placement was warranted pursuant to

the Juvenile Act. Herein, the juvenile court considered the evidence presented

during the two juvenile court hearings, evaluated the particular circumstances


                                     - 16 -
J-M04001-19


of this case, and fashioned a disposition that suited D.W.’s rehabilitative needs

under the Juvenile Act.      We do not discern an abuse of discretion.      See

K.M.- F., supra at 350 (court did not abuse discretion when it considered

information presented and fashioned a disposition that it believed suited the

circumstances best). Accordingly, upon review of the petition for expedited

review of out-of-home placement, we deny the juvenile’s request for relief.

      Petition for expedited review of out-of-home placement granted; relief

is denied. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2019




                                     - 17 -